                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Maria De Jesus Harber,                        )
                                              )
                Plaintiff,                    )      ORDER RE ADMISSION
                                              )      PRO HAC VICE
        vs.                                   )
                                              )
Commissioner of Social Security,              )
                                              )      Case No. 1:18-cv-201
                Defendant.                    )


        Before the court is a motion for attorney Edward A. Wicklund to appear pro hac vice on the

plaintiff's behalf. In accordance with D.N.D. Gen. L.R. 1.3(D), attorney Edward A. Wicklund has

affirmed to submit to the Local Rules of the United States District Court for the District of North

Dakota and to the jurisdiction of this court in matters of discipline. He has also paid the required

admission fees to the office of the Clerk. Accordingly, the motion (Docket No. 2) is GRANTED.

Attorney Edward A. Wicklund is admitted to practice before this court in the above-entitled action

on behalf of the plaintiff.

        IT IS SO ORDERED.

        Dated this 11th day of October, 2018.


                                              /s/ Charles S. Miller, Jr.
                                              Charles S. Miller, Jr.
                                              United States Magistrate Judge
